In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00024-CV




            IN THE INTEREST OF V.M.H.,
        R.L.H., E.A.H., AND J.T.H., CHILDREN




        On Appeal from the 413th District Court
               Johnson County, Texas
            Trial Court No. D201305120




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Michelle M. Helton, appellant, filed a notice of appeal in this matter on March 31, 2016.1

The clerk’s record in this appeal was due to be filed with this Court on or before June 29, 2016.

That record has not been filed. There is no indication that Helton has paid for or made payment

arrangements to secure the clerk’s record. Additionally, Helton has not paid the filing fee for this

appeal. See TEX. R. APP. P. 5.

        Unless otherwise excused, a non-indigent appellant must either pay or make arrangements

for the payment of the fees related to preparation of the appellate record to ensure that the record

is timely filed. TEX. R. APP. P. 35.3(a)(2); see TEX. R. APP. P. 20.1(c), 37.3(b).

        By letter dated July 18, 2016, and pursuant to Rules 37.3(b) and 42.3(b) and (c) of the

Texas Rules of Appellate Procedure, our clerk’s office provided Helton with notice of and an

opportunity to cure these defects. See TEX. R. APP. P. 37.3(b), 42.3(b), (c). The clerk further

warned Helton that if he did not adequately address the noted defects, then his appeal would be

subject to dismissal for want of prosecution. Id. We have received no communication from Helton

responsive to the July 18 correspondence from our clerk’s office, and we have not received the

clerk’s record. The filing fee also remains unpaid.




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                       2
       Pursuant to Rules 37.3(b) and 42.3(b) and (c) of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       August 16, 2016
Date Decided:         August 17, 2016




                                                  3